LATTIMORE, Judge.
Conviction for burglary; punishment, two years in the penitentiary.
The appeal in this case will have to be dismissed because the appeal bond appearing in the record has not been approved by the trial judge, as required by statute. Article 818, C. C. P., plainly requires that before a bail bond upon appeal is accepted, same must be approved “by such sheriff and the court trying said cause, or his successor in office.” The bond in this case is approved only by the sheriff.
The appeal will be dismissed.

Dismissed.